Order entered December 12, 2014




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-14-00526-CR

                           CLINTON EUGENE WHITFIELD, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 3
                                    Dallas County, Texas
                             Trial Court Cause No. F11-55984-J

                                             ORDER
        The Court REINSTATES the appeal.
        On December 5, 2014, we denied appellant’s second motion to extend time to file his
brief and ordered the trial court to make findings. We ADOPT the findings that: (1) appellant
desires to pursue the appeal; (2) appellant is indigent and represented by court-appointed counsel
Niles Illich; (3) counsel’s explanation for the delay in filing appellant’s brief is his workload; and
(4) counsel informed the trial court appellant’s brief would be filed by December 23, 2014.
        We ORDER appellant to file his brief by DECEMBER 23, 2014.
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to
counsel for all parties.
                                                        /s/   LANA MYERS
                                                              JUSTICE